DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.          Claims 1-9 have been withdrawn and claims 1-21 are pending as amended on 06/14/21 

Information Disclosure Statement
4.           The information disclosure statement (IDS), filed on 03/29/21 and 04/13/20 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.           Applicant’s election without traverse of claims 10-21 directed to a method and species cyclic anhydride: alkyl-substituted anhydrides, tertiary amine-diol: butyldiethanolamine, condensation catalyst: p-toluenesulfonic acid, carboxylic acid: citric acid, and solvent: methanol in the reply filed on 06/14/21 is acknowledged.

Claim Objections
6.          Claim 16 is objected to because of the following informalities:  Applicants are required to correct the typo error for recitation “alkydiethanolamine” to “alkyldiethanolamine.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.        Claims 14-18, 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 14 recites the limitation "the polyester amine polymer precursor” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
              Claim 20 recites the limitation "the ratio of cyclic anhydride to tertiary amine-diol ranges from about 2:1 to about 1:2” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
             Claims 15-18 depends from the rejected claim 14.

Claim Rejections - 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.        Claims 10-13, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2019/0136146; IDS filed on 03/29/21). 
           Regarding claims 10-12, 19, Chang discloses a method of inhibiting hydrate agglomeration in a multi-phase fluid, the method comprising introducing an effective amount of a polyester amine salt (e.g. quaternized polyester amine) anti-agglomerant hydrate inhibitor to the multi-phase fluid, e.g. crude oil, wet natural gas or production fluid to prevent agglomeration of hydrates (para [0004], [0007]-[0008], [0010], [0012], [0106]-[0109]). 
          Regarding claim 10 effective amount of anti-agglomerant hydrate inhibitor, the dependent claim 19 require the effective amount of anti-agglomerant hydrate inhibitor is in range of from 0.1 to about 6 vol%, based on volume of aqueous phase. 
         Chang does not disclose the volume percentage of anti-agglomerant hydrate inhibitor based on aqueous phase. However, Chang discloses the effective amount of 
          Regarding claim 13, Chang discloses the aqueous phase of the fluid comprised of water in an amount of 30 wt% based on total amount of fluid (para [0112]), overlapping instant claim range of about 1 to about 80 vol% based on total amount of fluid (wt. approx. vol.).
           A prima facie case of obviousness exists for the method, where Chang discloses the aqueous phase of the fluid comprised of water in an amount of 30 wt% based on total amount of fluid, overlapping the requirement of claim 13. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
           Regarding claim 21, Chang discloses the fluid is at temperature 4 0C, fall into instant claim range of from about -10 0C to about 10 0C and pressure 1700 psi (para [0139], [0146], [0150]; prior art pressure read on claimed pressure above 1000 psi).
12.      Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 10 above, and further in view of Dahlmann (US 2005/0101495). 
           Chang includes the features of claim 10 above.
Regarding claims 14-15, 17, Chang discloses the polyester amine quaternized salt anti-agglomerant hydrate inhibitor is made by a process comprising forming a polyester amine precursor through condensation reaction between a cyclic anhydride such as succinic anhydride, dodecenyl succinic anhydride or hexadecenyl succinic anhydride and a tertiary amine diol such as methyldiethanolamine, and reacting the polyester amine precursor with organic acid such as acetic acid to form quaternized salt  (para [0004], [0008], [0035], [0044], [0071], [0129], [0131]). Chang is silent about the condensation catalyst for the condensation reaction between succinic anhydride and alkanolamine to form ester.
       However, Dahlmann discloses a condensation reaction between succinic anhydride and alkanolamine in presence of acid catalyst to accelerate the formation of intermediate ester, wherein intermediate ester is quaternized with acid to form ester amine quaternized salt anti-agglomerant hydrate inhibitor (para [0069], [0076]-[0077], [0080], [0086]-[0088]). Thus, Chang and Dahlmann are pertinent to the ester amine quaternized salt anti-agglomerant hydrate inhibitor formed in two step, e.g. condensation of succinic anhydride with alkanolamine to form intermediate ester followed by quaternization with the acid. 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Chang with the acid catalyst, as taught by Dahlmann. The rationale to do so would have been motivation provided by of Dahlmann that to do so would accelerate the esterification for the formation of intermediate ester.  
           Regarding claims 16, Chang discloses tertiary amine diol such as methyldiethanolamine (para [0035]). Further, towards the elected species of 
           Regarding claim 18, Chang discloses the quaternization in the solvent such as 2-ethylhexanol. Chang does not disclose the instantly claimed solvent.
           Dahlmann discloses the quaternization in the solvent such as 2-ethylhexanol and functionally equivalent isopropanol (para [0091]).
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the isopropanol of the claims in the composition of Chang because Dahlmann teaches that the claimed isopropanol and the 2-ethylhexanol of Chang are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
13.       Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Dahlmann as applied to claims 14, 17 above, and further in view of Klomp (US 2014/0330054).
           Chang includes the features of claims 14, 17 above.
           Regarding claim 17, Chang does not discloses citric acid (elected species).

           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Chang with the aforementioned teachings of Klomp to provide a  polyester quaternized salt hydrate inhibitor composition, wherein the quaternization is performed by the citric acid in order to use such composition in inhibition of the hydrate formation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
14.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Dahlmann as applied to claims 14, 18 above, and further in view of Eyrisch (US 6072063).
           Chang includes the features of claims 14, 18 above.
           Regarding claim 18, Chang does not discloses methanol (elected species).
           However, Eyrisch discloses the quaternization of the alkanolamine ester in the presence of solvents isopropanol and the functionally equivalent methanol (column 2, lines 29-42, column 3, lines 52-53). 
           It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the methanol of the claims in the composition of 

Conclusion
15.       Claim 20 is rejected under 112(b) for lack of antecedent basis. Nothing in the base claim 10 suggest the requirement of cyclic anhydride and/or tertiary amine-diol. Thus, no search and prior art rejection established.
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768